 DUBIE-CLARK CO., INCORPORATEDDubie-ClarkCo.,IncorporatedandInternationalBrotherhood of Boilermakers,Iron Ship Builders,Blacksmiths,Forgers&Helpers,AFL-CIO, Local#503, Petitioner.Case 10-RC-9563February 25, 1974DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONPursuant to a stipulation for certification uponconsent election, a secret ballot election was con-ducted on June 22, 1973, by the Regional Director ofRegion 10 among the employees in the stipulatedunit described below. The tally of ballots furnishedthe parties showed that of approximately 100 eligiblevoters, 97 cast valid ballots, of which 50 were for,and 47 against, the Petitioner. There were nochallenged ballots. Thereafter, the Employer filedtimely objections to conduct affecting the results ofthe election.In accordance with the Board's Rules and Regula-tionsand Statements of Procedure, Series 8, asamended, the Regional Director conducted aninvestigation and on July 12, 1973, issued and dulyserved on the parties his Report on Objectionsrecommending that the objections be overruled and acertification of representative be issued. Thereafter,the Employer filed timely exceptions to the RegionalDirector's report and a supporting brief.Upon the entire record in this proceeding, theBoard finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization andclaims to represent certain employees of the Employ-er.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated and we find that thefollowing employees constitute an appropriate unitfor the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All production and maintenance employees in-cluding truckdrivers draftsmen and leadmenemployed by the Employer at its Toccoa, Georgiaoperation, but excluding all office clerical em-ployees,professionalemployees, guards, thedrafting supervisor and all other supervisors asdefined in the Act.2175.TheBoard has considered the objections, theRegionalDirector'sreport,the Employer'sexcep-tions and brief,and the entire record,and finds meritin the exceptions for the following reasons: On May1,1973, the Petitioner filed an unfair labor practicecharge in Case10-CA-10134alleging violations ofSection 8(a)(1) of the Act by the Employer. Theparties subsequently entered into an informal settle-ment agreement which contained a nonadmissionclause.After approval of the settlement on June 7,1973, the Employer posted a"Notice to Employees"which clearly stated in large print that it was"postedpursuant to a Settlement Agreement approved by aRegional Director of the National Labor RelationsBoard."On June 19,1973, which was 3 days prior to theelection,the Petitioner sent a leaflet to all employeesstating,inter alia:I am sure you have seen theOFFICIAL NOTICEPOSTEDunder the requirement of the Lawwhere the National Labor Relations Board, AnAgencyof the United States Government, hasfound that Dubie-Clark has violated your rightsunder the Law. There are five(5)WE WILLNOT statements. . . .Read them carefully be-cause they are very serious violations of yourrights in a free and secret ballot election withoutfear or intimidation.Yes . . . EMPLOYEE DAY at yourplant waspostponed by these violations. . . DO YOUTHINK THE CHARGES THE UNION FILEDWERE ERRONEOUS AND WITHOUT MER-IT?. . . We feel that you know themerit of theviolations.The statement in the Petitioner's leaflet that theBoard "has found that Dubie-Clark has violatedyour rights under the Law" is inaccurate andmisleading. In actuality, the Board has made no suchfinding, or rendered such a decision. In view of theinformal settlement agreement, the Board has neitherruled upon the merits of the allegations made in theunfair labor practice charge nor issued any decisionin that case finding that the Employer has violatedthe law.InMallory Capacitor Company,161NLRB 1510, adocument was distributed by the union therein whichconveyed the impression that the Board had foundthat the employer had violated the Act when, in fact,only allegations of unfair labor practices had beenmade in a complaint issued by the General Counsel.We said:We do not agree with the Regional Director'sconclusion that the circulated document did not209 NLRB No. 21 218DECISIONS OF NATIONALLABOR RELATIONS BOARDinterferewith a fair election. The Board isnecessarily concerned with the protection of itsprocedures designed to provide fair elections. Itparticulary looks with disfavor upon any attempttomisuse its processes to secure partisan advan-tage.And, plainly,we cannot sanction thereproduction of a Board document which isaltered for campaign purposes and used undercircumstances where it is reasonably calculated tomislead employees into believing that the Boardhas judged the Employer to have violated Federallaw whereas, in truth, it has only made allegationswhich have yet to be proved. We shall set asidethe election and order a new one. [Footnoteomitted.]In other cases, we have consistently found similarefforts to misrepresent Board documents and therebyto secure partisan advantage to be grounds forsetting aside elections.Allied Electric Products, Inc.,109 NLRB 1270;Rebmar Inc.,173 NLRB 1434,i andThiokol Chemical Corporation,202 NLRB 434.Our dissenting colleague has attempted to distin-guish this case from our decision inMallory, supra,on the grounds thatMalloryinvolved only thecirculation of a physically altered complaint. We donot agree. InMallorythe Petitioner distributed itsown document to the employees which recited onlyportions of the General Counsel's complaint. It alsocontained a substantial misstatement of fact con-cerning the Board's position with respect to thealleged 8(a)(1) and (3) violations of the Act. Thedocument distributed inMallorystated "Uncle SamsaysMallory Bosses Guilty," when in fact theRegional Director had only issued a complaint andnotice of hearing to determine in a trial before anAdministrative Law Judge whether there had been aviolation of the Act. In the present case the Petitionermisstated and mischaractenzed the legal effects of aninformal settlement agreement approved by theRegional Director when the Petitioner stated that theBoard "has found that Dubie-Clark has violatedyour rights under the law." In actuality, no suchviolationwas found and no Board decision wasissued against Respondent. We, therefore, find thatnot only the actual physical alteration of a Boarddocument, but any substantial mischaracterization ormisuse of such a document for partisan electionpurposes is to be considered a serious misrepresenta-tion.As we stated inRebmar, supra,"our concern is notwith the substance of the material . . . but with theIMember Jenkins does not rely onRebmar2Here "common sense and expertise.leadto the conclusionthat even if the allegedly offending statement might technically be within apurist definition of 'misrepresentation,'"it is not "a significant one nor oneimpact such a partisanmessage. . . might have onthe freedom of choice of the voter." For this reasonwe must guard against any intrusion, such as thephysical alteration or substantial mischaracterizationof a Board document, which might place the Board'sneutrality in question during the preelection cam-paign period.Moreover, the Board has traditionally encouragedthe settlement of disputes rather than prolongedlitigationof unfair labor practice allegations.Wecontinue to support this policy. If we were tocondone the misuse or misrepresentation of settle-ment agreements for partisan election purposes, wewould discourage parties from voluntarily enteringinto such settlements.Accordingly, for the above cited reasons, we shallset aside the election and order that a new one beheld.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the election heldon June 22, 1973, be, and it hereby is, set aside andthat Case 10-RC-9563 be, and it hereby is, remand-ed to the Regional Director for Region 10 for thepurpose of conducting a new election.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]MEMBERPENELLO,dissenting:Contrary to my colleagues, I would adopt theRegional Director's Report on Objections, overruletheEmployer's objections in their entirety, andcertify the Petitioner. I agree fully with the RegionalDirector that there was, in fact, no material misrepre-sentation here,2 particularly in view of the fact thatthe notice referred to by the Petitioner's circular hadalready been posted in the plant for 12 days. Asstated by the majority herein, the posted noticeclearly stated in large print that it was "postedpursuant to a Settlement Agreement. . . ." Underthese circumstances, the Regional Director was fullywarranted in concluding that the employees were in aposition to evaluate the Petitioner's campaign litera-ture.Thus, even if viewed as a misrepresentation underHollywood Ceramics,3Iwould find no.warrant in thiscase for concluding that the Petitioner's conductherein could possibly have interfered with thecalling either for a hearing or for disregarding the secret ballot made by thevoters."3ModmeManufacturingCompany,203NLRB No. 77HollywoodCeramicsCompany, Inc,140 NLRB 221 DUBIE-CLARK CO.,INCORPORATEDemployees' free choice. However, as I indicated infootnote 6 ofModine Mfg.Co.,4 I would not, in anyevent, adhere to theHollywood Ceramicsrule, and inan appropriate -future case I shall express my viewson this in detail. But this not such a case because,although the Regional Director so treated it andfound the conduct insufficient to interfere with theelection,my colleagues apparently view the singleinnocuous statement in the Union's circular-thatthe Board "has found that Dubie-Clark has violatedyour rights under the Law"-as even more serious;i.e.,as such a falsity that it amounts to misuse of theBoard's processes or a misrepresentation likely tomislead employees into believing that the Boardfavors one choice or another. For, although theyhave not specifically so characterized that statement,and they refer to the misrepresentation of settlementagreements,their rationale for setting aside theelection in thiscase isthat "we have consistentlyfound similar efforts to misrepresent Board docu-ments and thereby to secure partisan advantage to begrounds for setting aside elections" and they con-clude that this case involves a "substantial mischar-acterization"5 of a Board document which "mightplace the Board's neutrality in question."Any conclusion that this is a misrepresentation ofBoard documents or misleading as to the Board'spossible endorsement of one of the choices on theballot is totally unwarranted. Examination of thecases cited in the majority opinion readily disclosesthat they were concerned with the misleading effectsof the alteration of Board documents. Thus, theyinvolved circulating a seriously altered Board com-plaint(Mallory Capacitor);adding a partisanmessageto an official Board document so that it appeared tocome from the Board, thereby misleading theemployees into thinking that the Board endorsed oneof the parties to the election(Rebmar, Inc.);andcirculating a marked copy of a sample ballot bearingan additional printed line reading "Do not mark itany other way-Mark `YES' box only," thus indicat-ing to the voters that the Board endorsed that choice(Allied Electric Products).To suggest that the presentcase isat all analogous to any of these cases is tostretch them beyond all reason or logic-the quota-tion fromMallory Capacitoris taken out of contextand its application here is totally unjustified.The one other case cited by my colleagues,ThiokolChemicalCorporation,was concerned with the4Supra5 I notethat the majority has apparently now adopteda term orstandard,new in thiscontext, whichis as yet undefined and servesmerely tocomplicate this aspect further6 In this connection,Inote that it is the generalpolicy of theGeneralCounselto recommendand accepta settlement agreement where theinvestigationreveals evidence that would warrantissuanceof a complaint. I219employer's circulation of an outdated copy of aBoard informational release which contained state-ments of outdated rules concerning reinstatementrights of economic strikers. In that case MembersFanning and Jenkins found that the employer hadthereby interfered with the election, but ChairmanMiller dissented vigorously in language which isequally applicable here:This is not a case where a party has addedextraneous propaganda to a Board documentunder conditions tending to suggest either directlyor indirectly to the voters that this GovernmentAgency endorses a particular choice... .The action complained of herein was, at most amisrepresentation. It did not involve a majordeparture from the truth and occurred some 9days before the election. Thus the Union hadample opportunity to correct any misstatement ofthe law which may have been involved. Further-more. it ishighly speculative, in my view, for thisBoard to conclude that a failure by the Employertomake clear a refinement in the governing lawas to the rights of replaced strikers . . . had sucha tendency to disturb the election results here asto justify our setting aside the election.Similarly here, there was nothing added to a Boarddocument, but merely a statement, at most, that theBoard had found that the Employer violated the Actwhereas, in fact, it had not done so.6 Further, here,the employees were or should have been well awareof the settlement of the unfair labor practice chargesince,as noted previously, the very notice to whichtheUnion referred had been posted for almost 2weeks prior to the Union's statementwhich is underconsideration.In sum, it is my view that the majority herein mustbe viewed as unwarrantedly conjuring spectres ofdiscouraging the settlement of unfair labor practicecases7while they give only lip service to the principlethat the Board does not police the preelectionpropaganda of the parties and will not set aside anelection unless there is conduct which clearly puts injeopardy the integrity of our election.8 As statedearlier, I would adopt the Regional Director's reportand certify the Petitioner.would assume, therefore,that the Regional Director had determined that aprima Jadecase existed of a violationby theemployer.4 I am, of course,in full accord with my colleagues as to the desirabilityof encouraging such settlements.R See the lengthy discussion by Chairman Miller and Members Fanningand Jenkins inModine ManufacturingCompany, supra